                                    Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 1 of 14
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
LATOYA FAISON, individually and                                                                             KIDS CHOICE LEARNING CENTER, INC.,
on behalf of her minor child J.B.,                                                                          Individually and d/b/a FAIRY TALE ACADEMY,
    (b) County of Residence of First Listed Plaintiff             Delaware County                             County of Residence of First Listed Defendant              Delaware County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Derek Smith Law Group, PLLC
Caroline H. Miller, Esq.
1835 Market Street, Suite 2950, Philadelphia, PA 19103

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           American with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”)
VI. CAUSE OF ACTION Brief description of cause:
                                           disability discrimination in public accomodation
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/28/2018
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)   Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 2 of 14
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
           Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 3 of 14



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
---------------------------------------------------------------X
LATOYA FAISON, individually and
on behalf of her minor child J.B.,
                                                                   Civil Action No.
                                    Plaintiff,

                  -against-                                        COMPLAINT


                                                                   Plaintiff Demands A
KIDS CHOICE LEARNING CENTER, INC.,                                 Trial by Jury
Individually and d/b/a FAIRY TALE ACADEMY,


                                      Defendant.
---------------------------------------------------------------X


Plaintiffs, LATOYA FAISON individually and on behalf of her minor child J.B., as and for her

Complaint against Defendant KIDS CHOICE LEARNING CENTER, INC., individually and

d/b/a FAIRY TALE ACADEMY, respectfully alleges upon information and belief as follows:




                                                 NATURE OF THE CASE

    1. Plaintiffs complains pursuant to the American with Disabilities Act of 1990, 42 U.S.C.

         §§ 12181 et seq. (“ADA”), and its implementing regulation, 28 C.F.R Part 36 and seeks

         damages on behalf of her minor child to redress the injuries Plaintiffs have suffered as a

         result of being Discriminated and retaliated against solely due to Plaintiff’s minor son’s

         Disability.



                                       JURISDICTION AND VENUE

    2. This Court has jurisdiction over this action under 42 U.S.C. § 12188(b)(1)(B) and 28

         U.S.C. §§ 1331 and 1345. This Court has authority to grant a declaratory judgment
      Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 4 of 14



   pursuant to 28 U.S.C. §§ 2201 and 2202, and authority to grant equitable relief, monetary

   damages, and civil penalties under 42 U.S.C. § 12188(b)(2).

3. Venue is proper in this district based upon Defendants’ principal place of business within

   Delaware County, Commonwealth of Pennsylvania, within the Eastern District of

   Pennsylvania. Additionally, the Defendants’ conduct business and the events took place

   in Delaware County, Pennsylvania within the Eastern District of Pennsylvania.



                                   PARTIES

4. Plaintiff LATOYA FAISON (hereinafter, “Ms. Faison”) is a natural person, a citizen of

   the United States and a resident of the Commonwealth of Pennsylvania, and is the natural

   mother, residential parent and legal custodian of the Minor Plaintiff.

5. The Minor Plaintiff (hereinafter also referred to as Plaintiff and “J.B.”) is a natural

   person, a citizen of the United States and a resident of the State of Ohio, and a former

   student at FAIRY TALE ACADEMY. The Minor Plaintiff is well-known to the

   defendants and thus shall not be identified further for privacy reasons. The Minor

   Plaintiff currently suffers from autism and is thereby disabled under 42 U.S.C. §12102

   and 28 C.F.R. Part 36.

6. The Minor Plaintiff was born on August 13, 2013 in Philadelphia, Pennsylvania and is

   currently 5 years old.

7. That at all times herein mentioned, Defendant KIDS CHOICE LEARNING CENTER,

   INC., was and still is a domestic business corporation organized and existing by virtue of

   the laws of the Commonwealth of Pennsylvania and authorized to do business in the

   Commonwealth of Pennsylvania.

8. At all times material, Defendant KIDS CHOICE LEARNING CENTER, INC. does and

   continues to do business as FAIRY TALE ACADEMY (hereinafter “FTA”).
      Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 5 of 14



9. At all times herein mentioned, Defendant FTA operates a daycare and preschool located at 8002

    W. Chester Pike, Upper Darby, Pennsylvania 19082.

10. According to their website, Defendant FTA “is a family owned pre-school day care learning center

    than has been providing child care to local children for over 25 years in the Delaware County.

    Fairy Tale Academy Day Care Center is located in Upper Darby PA. Fairy Tale Academy

    provides a curriculum designed to offer children ages 2 to 6 in Upper Darby the skills sets needed

    to and prepare properly for schools. The Day Care Center provides a “theme” approach to learning

    which makes it easier for younger children to associate learning skills through characters. Provides

    children a custom designed learning environment that opens a new world of education to children

    at an earlier age. Fairy Tale Academy Day Care Center is the best way for your child to start their

    education in Upper Darby.”



                                 MATERIAL FACTS

11. In or around January 2017, J.B. was diagnosed with Autism Spectrum Disorder.

12. Autism Spectrum Disorder is a developmental disorder that affects communication and

    behavior. More specifically, J.B. exhibits symptoms including, but not limited to, limited

    expressive language and difficulty with physical play and social skills. J.B. has deficits in

    his communication, play and social-emotional reciprocity, as well as restricted and

    repetitive patterns of behavior and sensory sensitivity.

13. In the summer of 2017, Plaintiff Ms. Faison, with the consent and participation of her

    husband, applied on behalf of the Minor Plaintiff for pre-school enrollment at Fairy Tale

    Academy for 2017-2018 academic year. Eventually, Defendant’s accepted the Minor

    Plaintiff as a “four-year old” group and enrolled him for the 2017-2018 academic year.

14. Ms. Faison explained to Defendant FTA’s administrator, Cathy (last name unknown) and

    Assistant Director, Michelle (last name unknown), that her son J.B. had been diagnosed
      Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 6 of 14



   as Autistic, offering to provide any and all documentation as requested by Defendant

   FTA.

15. Defendant FTA acknowledged the diagnosis and agreed to work with Ms. Faison and the

   child’s counselors so as to continue to provide an education to the Minor Plaintiff,

   including the provision of special services tailored to his condition. Defendant FTA’s

   staff assured Ms. Faison that her son was in good hands and that Defendant FTA was

   equipped to provide all necessary additional supports as requested by Plaintiff.

16. As a result of their communication, it was understood that J.B.’s therapist, Kathy

   Mignone from Delaware County Intermediate Unit (“DCIU”), would come join his class

   two/three per week to assist his teachers and provide additional therapy while at school.

17. Defendant FTA placed J.B. into a class room with approximately twenty similarly aged

   students with two supervising teachers.

18. At all times material, Defendant FTA ensured that each and every classroom was

   equipped with two teachers per state requirements.

19. On or around December 6, 2017, Ms. Faison met with Defendant FTA’s staff to discuss

   J.B.’s specific needs and plans for moving forward. Present at the meet were Defendant

   FTA’s Assistant Director, Michelle (last name unknown), J.B.’s teacher Nicky (last name

   unknown), Kathy Mignone, Rosemary DiBello (DCIU Early Intervention Service

   Coordinator), a male speech therapist from DCIU, Donna from DCIU, Ms. Faison and

   Mr. Rashan Brown (J.B.’s father).

20. At no time did Defendants indicate that they were unable to accommodate J.B. additional

   needs, including additional supports by J.B.’s teachers to encourage socialization with

   other students.

21. At no time during the meeting did Defendant FTA indicate any ongoing problems or

   concerns regarding J.B. or his behavior while in daycare.
      Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 7 of 14



22. On or around January 3, 2018, Defendant FTA contacted Ms. Faison during pick-up at

    the end of the day. Without any prior discussion, Defendant FTA’s Assistant Director,

    Michelle (last name unknown) informed Ms. Faison that her son was no longer welcome

    at FTA, indicating that his last day would be within one week.

23. Ms. Faison was shocked learning of the abrupt expulsion of her son and asked for their

    reasoning.

24. Defendant FTA explained that they no longer had the means to accommodate J.B. and

    were “short staffed.”

25. Upon information and belief, after J.B.’s last day, Defendant FTA continued to provide

    tours and matriculate new able-bodied students to J.B.’s former classroom.

26. On or around January 12, 2018, Defendant FTA wrongfully expelled J.B. from their education

    program. Defendant FTA wrongfully terminated Plaintiff expelled J.B. because of his disability,

    because of his requests for a reasonable accommodation.

27. As of the date of filing of this complaint, Defendant FTA remains unwilling to provide

    J.B access to their school and his education.

28. That as a result of Defendant FTA’s conduct, Plaintiff was caused to sustain serious and

    permanent personal injuries, including permanent psychological injuries.

29. Plaintiff suffers from regular panic attacks and nightmares relating to Defendant’s conduct.

30. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded,

    victimized, embarrassed, and emotionally distressed.

31. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

    continue to suffer future pecuniary losses, emotional pain, humiliation, suffering,

    inconvenience, loss of enjoyment of life, and other non-pecuniary losses. Plaintiff has

    further experienced severe emotional and physical distress.
      Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 8 of 14



32. As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

    knowledge of the law, Plaintiff demands Punitive Damages as against Defendant.

33. The above are just some examples, of some of the discrimination and retaliation to which

    Defendant subjected Plaintiff.

34. Defendants have exhibited a pattern and practice of not only discrimination but also

    retaliation.


             AS A FIRST CAUSE OF ACTION FOR DISCRIMINATION
              UNDER THE AMERICANS WITH DISABILITIES ACT

35. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

    this complaint.

36. Plaintiff claims Defendants violated the Americans with Disabilities Act of 1990 (Pub. L.

    101-336) (ADA), as amended, as these titles appear in volume 42 of the United States

    Code, beginning at section 12101.

37. Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter III,

    Section 12182, states: “(a) General rule. - No individual shall be discriminated against on

    the basis of disability in the full and equal enjoyment of the goods, services, facilities,

    privileges, advantages, or accommodations of any place of public accommodation by any

    person who owns, leases (or leases to), or operates a place of public accommodation.”

38. Defendants engaged in an unlawful discriminatory practice by discriminating against

    Plaintiff because of his disability by:

        a. Denying an individual or class of individuals on the basis of disability or

            disabilities of such individual or class the opportunity to participate in or benefit

            from the goods, services, facilities, privileges, advantages, or accommodations

            provided by Ruffing, in violation of 42 U.S.C. § 12182(b)(1)(A)(i), and its

            implementing regulation at 28 C.F.R. §§ 36.201, 36.202, and 36.203; and
      Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 9 of 14



       b. Failing to make reasonable modifications in policies, practices, and procedures as

           necessary to avoid discrimination on the basis of disability, in violation of 42

           U.S.C.§ 12182(b)(2)(A)(ii), and its implementing regulation at 28 C.F.R. §

           36.302; and

       c. Using eligibility criteria that screen out or tend to screen out an individual with a

           disability or any class of individuals with disabilities from fully and equally

           enjoying any goods, services, facilities, privileges, advantages, or

           accommodations, in violation of 42 U.S.C. § 12182(b)(2)(A)(i), and its

           implementing regulation at 28 C.F.R. § 36.301(a).

39. As such, Plaintiff has been damaged as set forth herein.




                   AS A SECOND CAUSE OF ACTION
           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

40. Plaintiff, individually and on behalf of all persons similarly situated, repeats and realleges

   each and every allegation made in the above paragraphs of this complaint.

41. The conduct of the Defendants, individually and collectively, was intentional, personal in

   nature, retaliatory, extreme and outrageous so as to go beyond all possible bounds of

   decency.

42. Defendants’ intentional and purposeful actions as described above, including but not limited

   to (a) Defendants’ intentional discrimination against Plaintiff and intentional exclusion of

   the Minor Plaintiff from participating in the full and equal enjoyment of the goods, services,

   facilities, privileges, advantages, or accommodations offered by Defendant, (b) Defendant’s

   intentional failure to make reasonable accommodations in policies, practices, or procedures,

   when such modifications were necessary to afford individuals with autism, including the

   Minor Plaintiff, the opportunity to participate in and the actual participation in the activities,
          Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 10 of 14



        goods, services, facilities, privileges, advantages or accommodations that Ruffing offered to

        other nondisabled students, and thus committed unlawful discrimination in violation of Title

        III of the ADA and federal and state anti-discrimination statutes identified above, and (c)

        Defendant’s intentional failure and refusal to take such steps as necessary to ensure that no

        individual with autism, was excluded, denied services, segregated or otherwise treated

        differently than other individual, as evidenced by Defendant’s refusal to provide, or due to

        the absence of, any auxiliary aids and services, individually and collectively, all of which

        were intentionally and purposefully done with actual malice, ill-will and discriminatory

        motive, and as against public policy, in order to deprive the Plaintiff of rights, goods,

        services and activities enjoyed by other non-disabled individuals.

    43. As a direct and proximate result of Defendants’ discriminatory, purposeful, intentional, and

        malicious actions and omissions, as described above, Plaintiffs have suffered and will

        continue to suffer extreme and irreparable consequential damages, including but not limited

        to mental injury, pain and suffering, emotional harm and distress, economic and emotional

        damage, social embarrassment and stigmatization, and undue publicity; the Minor Plaintiff

        has further suffered social, emotional and developmental injury and education deprivation,

        academic and social digression and extreme emotional distress. Plaintiff Ms. Faison has also

        suffered loss of filial consortium.




                                              JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.


                                         PRAYER FOR RELIEF
         Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 11 of 14



       WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

in an amount to be determined at the time of trial plus interest, including but not limited to all

emotional distress, punitive damages, liquidated damages, statutory damages, attorneys’ fees,

costs, and disbursements of action; and for such other relief as the Court deems just and proper.



Dated: Philadelphia, Pennsylvania
       December 28, 2018
                                              DEREK SMITH LAW GROUP, PLLC
                                              Attorneys for Plaintiffs

                                              By: _____________________________
                                                 Caroline H. Miller, Esq.
                                                 1835 Market Street, Suite 2950
                                                 Philadelphia, Pennsylvania 19103
                                                 (215) 391-4790
                                               UNITEDDocument
                            Case 2:18-cv-05612-PBT    STATES DISTRICT COURT
                                                                1 Filed 12/28/18 Page 12 of 14
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                        Derek Smith Law Group, PLLC, 1835 Market St., Suite 2950, Philadelphia PA 19103
Address of Plaintiff: ______________________________________________________________________________________________
                                     8002 W. Chester Pike, Upper Darby, Pennsylvania 19082
Address of Defendant: ____________________________________________________________________________________________
                                                   8002 W. Chester Pike, Upper Darby, Pennsylvania 19082
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                      No    ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                      No    ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                      No    ✔
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                      No     ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      12/28/2018
DATE: __________________________________                     __________________________________________                                    321420
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                  Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration

              Caroline H. Miller
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


      ✔       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


      12/28/2018
DATE: __________________________________                     __________________________________________                                    321420
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                  Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
             Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 13 of 14
                                 IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                             CASE MANAGEMENT TRACK DESIGNATION FORM
                   LATOYA FAISON, individually and                :          CIVIL ACTION
                    on behalf of her minor child J.B.,
                                                                  :
                                  v.                              :
                                                                  :
              KIDS CHOICE LEARNING CENTER, INC.,
            Individually and d/b/a FAIRY TALE ACADEMY
                                                                  :          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( )


         12/28/2018

Date                                                 Attorney-at-law     Attorney for



Telephone                                                FAX Number      E-Mail Address


(Civ. 660) 10/02
          Case 2:18-cv-05612-PBT Document 1 Filed 12/28/18 Page 14 of 14

                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.
    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.
     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)
     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
